El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Está es una petición de certiorari dirigida contra el mu-nicipio de Río Grande y la asamblea municipal para que se revisen y anulen ciertos procedimientos que- se relacionan con la renuncia del peticionario de su cargo de secretario municipal y el nombramiento de Antonio Paz Ruiz para el mismo cargo.
• La corte inferior tal vez teniendo dudas en cuanto a la. expedición del auto citó a una comparecencia preliminar para oir a las'partes y discutir si procedía o nó expedir el auto. Hubo oposición por los demandados y la corte deses-timó la petición estableciéndose esta apelación. Sería sufi-ciente decir en este recurso que el alegato del peticionario no cumple con el Reglamento de esta corte. No se liace una especificación de errores. La jurisprudencia en ese particular es repetida. Por otra parte tampoco procedería el *801recurso. La petición no aparece bien dirigida. Se esta-blece contra el municipio como entidad jurídica y la asam-blea municipal. El caso de Rodríguez, v. El Municipio de Guánica, 31 D.P.R. 495, que cita en su apoyo el peticionario no es aplicable. Esta decisión se funda en una situación legal distinta, o sea, cuando las asambleas municipales es-taban investidas del poder de nombrar el concejo de admi-nistración. Véase artículo 28, Ley No. 85, aprobada en ju-lio 31, 1919 (p. 701). Esta ley fué enmendada y el poder de bacer el nombramiento de los funcionarios ejecutivos pasó a los alcaldes, según prescriben los artículos 28 y 29 de la Ley enmendatoria No. 11, aprobada en junio 3, 1924 (p. 84). Bajo esta ley se hizo el nombramiento del,peticionario y el alcalde es la parte que debió ser demandada.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.